Citation Nr: 0701965	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the residual 
conditions of a left knee injury based on instability, now 
rated as 10 percent disabling. 

2.  Entitlement to an increased rating for osteochrondritis 
of the left knee based on limitation of motion, now rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to August 
1954 and from October 1954 to June 1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for the residual conditions of a left knee 
injury and for osteochrondritis of the left knee, each now 
rated as 10 percent disabling. 

The veteran testified before the Board sitting at a hearing 
at the RO in December 2005.  The Veterans Law Judge who 
conducted the hearing is no longer on the Board.  In December 
2006, the veteran waived a new hearing. 

In the December 2005 Board hearing and in a September 2006 
statement, the veteran identified a right knee condition and 
suggested that it was secondary to his left knee 
disabilities.  The Board refers this issue to the RO for 
further development. 


FINDINGS OF FACT

1.  The veteran's residual conditions of injury to the left 
knee are manifested by medial and lateral instability that 
requires the use of a brace and cane.  The condition causes 
pain on motion, weakness, and occasional "giving way" that 
increases the risk of falling and decreases mobility. 

2.  The veteran's osteoarthritis is confirmed by X-ray and is 
manifested by continuous pain with increased pain on motion.  
Motion is limited to 100 degrees of flexion with pain, while 
extension is full.  

CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but 
not greater, for the residual conditions for a left knee 
injury based on instability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5257 (2006). 

2.   The criteria for an increased rating for osteoarthritis 
of the left knee based on limitation of motion have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5009, 5010 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in March 2003, September 2004, 
and April 2005; a rating decision in May 2003; and a 
statement of the case in September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his left knee disabilities are more 
severe and seeks higher ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's residual conditions of a left knee injury are 
currently rated under 38 C.F.R. § 4.71a, DC 5257.  Recurrent 
subluxation or lateral instability of a knee is rated 10 
percent disabling when slight, and 20 percent when moderate.  
38 C.F.R. § 4.71a, DC 5257.  

The veteran was first diagnosed in service with 
osteochondritis dissecans of the left knee.  Osteochondritis 
dissecans is "inflammation of the bone and cartilage, 
resulting in the splitting of pieces of cartilage in the knee 
joint."  Martin v. Derwinski, 1 Vet. App. 411 (1991).  The 
condition is currently rated under 38 U.S.C.A. § 4.71a, DC 
5009 for arthritis (other types) which specifies that the 
condition should be rated as for rheumatoid arthritis under 
38 C.F.R. § 4.71a, DC 5002.  However, in an April 2003, a VA 
examiner diagnosed the veteran's condition as degenerative 
joint disease.  In the most recent examination in June 2006, 
a VA physician diagnosed the veteran's condition as 
osteoarthritis/traumatic arthritis.  Degenerative joint 
disease or osteoarthritis is defined as arthritis of middle 
age characterized by degenerative and sometimes hypertrophic 
changes in the bone and cartilage of one or more joints and a 
progressive wearing down of apposing joint surfaces with 
consequent distortion of joint position usually without bony 
stiffening.  Giglio v. Derwinski, 2 Vet. App. 560, 561 
(1992).   The Board concludes that the veteran's left knee 
condition, originally diagnosed as osteochondritis dessicans, 
later diagnosed as osteoarthritis, is best rated under 
38 C.F.R. § 4.71a, DC 5003 because it is more specific than 
DC 5009 and more closely conforms to the diagnoses stated by 
medical providers.  There is no medical evidence that the 
veteran has rheumatoid arthritis as an active process.  There 
is no prejudice to the veteran since the criteria for chronic 
residuals under DCs 5009 and 5002 are the same as those used 
for rating under DC 5003.      

Osteoarthritis, established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
knee, a 10 percent rating is warranted when flexion is 
limited to 45 degrees.  A 20 percent rating is warranted 
where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
DC 5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by the 
limitation of motion when X-ray evidence of arthritis is 
shown.  38 C.F.R. § 4.71a, DC 5003. 

The normal range of knee motion for VA purposes is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2006).

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. §  4.14.  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
finding must be based on additional disability and the 
veteran's disability must warrant a compensable rating under 
both diagnostic codes.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).  

Ankylosis, dislocation of the semilunar cartilage, impairment 
of the tibia and fibula, and genu recurvatum are not 
indicated in this case; thus, those particular criteria do 
not apply here.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 
5262, 5263 (2006).

In April 2003, a VA examiner noted the veteran's reports of 
left knee pain, weakness, stiffness, instability, and lack of 
endurance, but no swelling or locking.  The veteran reported 
that he used a cane at times.  On examination, motion was 
limited to 112 degrees flexion and zero degrees extension 
with objective evidence of pain on motion.  The examiner 
noted a limp and unusual shoe wear pattern but no cane or 
brace was present at the time.  He noted instability and 
abnormal movement of the knee and guarding of movement but no 
edema or effusion.  Concurrent X-rays showed evidence of 
degenerative arthritis and osteochrondritis.  The examiner 
diagnosed degenerative joint disease of the left knee with 
loss of function due to pain. 

In a December 2005 Board hearing, the veteran stated that he 
had been receiving VA treatment and physical therapy for his 
left knee for the last two years.  He also reported that he 
had arthroscopic surgery in 1982 performed by a private 
physician to remove loose cartilage from the left knee.  He 
used a cane for support about 90 percent of the time and was 
being fitted for a leg brace.  He stated that he experienced 
continuous pain that increased when walking and used 
medication for pain.  He reported that the knee joint moved 
left and right and that he experienced stiffness when sitting 
or driving an automobile, requiring extra time to begin 
moving.  He also experienced occasional swelling for which he 
used support stockings. 

VA outpatient treatment records from November 2004 to June 
2006 show infrequent complaints and treatment for knee and 
leg pain.  The Board notes that throughout this period, the 
veteran received substantial examination and treatment for 
other major diseases.  In February 2005, the veteran reported 
leg pain and cramping at night and was diagnosed with 
"restless leg syndrome."  In July 2005, the veteran was 
treated with medication for complaints of bilateral leg 
swelling and intermittent pain, worse on left than right.  In 
November 2005, a VA physician noted the veteran's reports of 
left knee pain on weight bearing and minor crepitus but did 
not observe swelling, locking, or instability.  The examiner 
noted that the veteran used a cane but that his mobility was 
more seriously limited by his pulmonary disease.  Notations 
in December 2005 showed efforts to obtain a properly fitted 
knee brace.  

In June 2006, a VA examiner reviewed the claims file and 
noted the history of treatment of the left knee in service, 
the report of the 1982 arthroscopic surgery, and the absence 
of any evidence of constitutional arthritis.  He noted the 
veteran's reports of constant pain that increased when 
exercising or walking.  His walking distance was limited by 
pain and occasional "giving way."  He wore a knee brace and 
used a cane for support.  He noted the veteran's reports of 
an ability to independently perform most activities of daily 
living in the home with some household cleaning assistance.  
The veteran was able to drive and shop for groceries.  The 
examiner noted significant decreased muscle mass on both 
thighs and a listing gait.  Motion was limited to 100 degrees 
flexion with pain and weakness.  The examiner did not note 
limitation of motion in extension and was not able to 
determine additional loss of motion due to repeated use.  The 
examiner did measure 5 degrees of left and right lateral 
motion and medial instability, and stated that these factors 
increased the risk of falling and decreased safe walking 
distance.  After review of X-rays of record, the examiner 
diagnosed osteoarthritis/traumatic arthritis, confirmed by X-
ray. 

The Board concludes that the veteran's osteoarthritis of the 
left knee does not warrant a rating greater than 10 percent.  
A compensable rating based on range of motion is not 
warranted because flexion is greater than 45 degrees.  
However, under 38 C.F.R. § 4.71a, DC 5003, when rating under 
limitation of motion is noncompensable, a 10 percent rating 
is warranted for each major joint affected.  A higher rating 
is not warranted because flexion was greater than 30 degrees.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Furthermore, 
the Board finds that a compensable rating is not warranted 
for extension because it is shown to be full, or to 0 
degrees.  Therefore, separate compensable ratings for 
limitation of flexion and extension are not warranted because 
a compensable rating is not warranted for either condition 
without the operation of DC 5003.

However, the Board concludes at an increased rating of 20 
percent, but not greater, is warranted for moderate 
instability and its effects on safe mobility.  The veteran 
contends that because the June 2006 examiner did not assign a 
subjective evaluation such as "slight" or "moderate" to 
his assessment of lateral instability, the examination was 
not adequate for rating purposes.  The Board does not concur.  
The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  The examiner provided clinical data of measured 
instability.  He also noted that the veteran needed a brace 
and cane, that he experienced pain on motion, and that the 
instability caused functional loss involving increased risk 
of falling and decreased walking distance.  The Board 
concludes that his symptoms are more serious than "slight," 
and therefore warrant a rating of 20 percent for "moderate" 
symptoms.  However, a higher rating is not warranted for 
"severe" instability because the veteran is not confined to 
a wheelchair, is able to ambulate independently with support 
devices, and is able to accomplish the most of the normal 
activities of daily living.  The Board finds that the 
severity of the instability shown does not rise to the level 
of severe as contemplated by the rating schedule.

The Board considers that the ratings adequately consider the 
effects of pain.  Although there was no compensable 
limitation of motion, the rating for osteoarthritis 
recognizes that the condition causes some pain.  Furthermore, 
the increased rating of 20 percent for instability recognizes 
the effect of pain on motion that increases the risk of falls 
and decreases walking distances.  An extraschedular rating is 
not appropriate because there is no evidence that this is an 
exceptional case resulting in marked interference with 
employment or frequent periods of hospitalization due to his 
left knee condition.  38 C.F.R. § 3.321 (2006).  




ORDER

Entitlement to an increased rating of 20 percent, but not 
greater, for the residual conditions of a left knee injury 
based on instability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to an increased rating for osteochondritis of the 
left knee based on limitation of motion is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


